DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3,5,7,10-13,15,17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dalsgaard et al. (US Application 2015/0257163, hereinafter Dalsgaard).
Regarding claims 1, 10, 15, Dalsgaard discloses a transmission method (Figs. 2 3, 4), comprising:
a transceiver(420A);
a non-transitory memory storage (435) comprising instructions; and one or more hardware processors (430) in communication with the non-transitory memory storage, wherein the one or more hardware processors execute the instructions to:
([0029]-[0030], which recites a Scell activation command exchanges message as claimed by the instant application); and receiving, by the terminal device, a third message that is sent by the network device based on the preset time, wherein the third message instructs to trigger resynchronization of the secondary carrier cell([0029]-[0039], which recite a synchronization message as disclosed by the instant application).  
Regarding claims 3, 11, 17,  Dalsgaard discloses the method according to claim 1, wherein the preset time is a time difference between a moment at which the terminal device receives the first message and a moment at which the terminal device receives the third message([0029]-[0030]).  
Regarding claims 5, 12, 19, Dalsgaard discloses the method according to claim 1, wherein the second message is a media access control layer control element (MCE) ([0029]-[0030]).    
 	Regarding claims 7, 13, Dalsgaard discloses the method according to claim 3, wherein the second message is a MCE ([0029]-[0030]).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4,6,8,9,14,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Suzuki et al. (US Application 2017/0013615, hereinafter Suzuki).
Regarding claims 2, 16, Dalsgaard discloses the method according to claim 1 as addressed, except wherein the method further comprises: determining, by the 
However, Suzuki teaches determining, by the terminal device, the preset time based on a preparation time for demodulating a physical downlink control channel (PDCCH) by the terminal device (Abstract, [0096]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Suzuki with the teaching of Dalsgaard by using the above features such as determining, by the terminal device, the preset time based on a preparation time for demodulating a physical downlink control channel (PDCCH) by the terminal device as taught by Suzuki for the purpose of enabling efficient communication in a radio communication system in which the repetition of a PDCCH or an EPDCCH can be employed([0008]).
	Regarding claims 4, 18, Dalsgaard discloses the method according to claim 2, wherein the preset time is a time difference between a moment at which the terminal device receives the first message and a moment at which the terminal device receives the third message ([0024]).  
Regarding claim 6, Dalsgaard discloses the method according to claim 2, wherein the second message is a MCE ([0029]-[0030]).      
Regarding claim 8, Dalsgaard discloses the method according to claim 4, wherein the second message is a MCE ([0029]-[0030]).    
Regarding claims 9, 14, 20, the combination of Dalsgaard and Suzuki discloses the claimed invention except for wherein duration of the preset time is less than or equal to 30 ms.  It would have been obvious to one having ordinary skill in the art at the time In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DADY CHERY/Primary Examiner, Art Unit 2461